SCHWAB, C. J.,
specially concurring.
I concur, but wish to note that I do not think the trial judge committed error, harmless or otherwise. The cost of a bus to transport the jury to the scene at the request of the defendant would not have been a cost of prosecution, it would have been a cost of defense. I know of no constitutional doctrine requiring that a non-indigent defendant in a criminal case be provided his costs of defense. I know of no statute requiring the state to transport at its expense a jury to the scene of a crime whenever the defendant desires and the court allows a jury view.